OPINION — AG — ** RIGHT OF WAY — FUNDING ** QUESTION: " AN URBAN HIGHWAY PROJECT NORTH OF LAWTON IS NEARING THE LETTING STAGE, AND, THERE IS A GOOD BIT OF RIGHT OF WAY TO BE PURCHASED. THE QUESTION HAD ARISEN AS TO WHETHER OR NOT THE CITY OF LAWTON CAN SPEND FUND FOR THE PURCHASES OF HIGHWAY RIGHT OF WAY OUTSIDE THE CITY LIMITS. " — CANNOT ANSWER HERE. (MUNICIPALITIES, CITIES, OUTSIDE CITY LIMITS, BOUNDARIES, PURCHASE, ACQUISITION, EMINENT DOMAIN) CITE: 69 Ohio St. 11.33 [69-11.33], 69 Ohio St. 49 [69-49] (FRED HANSEN)